Citation Nr: 1641116	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  02-15 076A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating for right knee instability (formerly residuals of a right knee medial meniscectomy, with right leg shortening), currently evaluated as 20 percent, prior to March 28, 2012.  

2.  Entitlement to additional compensation for service-connected right knee disability, prior to March 28, 2012. 

3.  Entitlement to an increased rating for right knee traumatic arthritis, currently evaluated as 10 percent, prior to March 28, 2012.

4.  Entitlement to an increased apportionment of the Veteran's VA compensation benefits for his dependent mother.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The Veteran served on active duty from September 1971 to June 1979.

Prior procedure is discussed in detail in a December 2013 Board of Veterans' Appeals (Board) decision.  This matter comes to the Board on appeal from June 2010 and October 2014 decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

Prior to a December 2013 Board remand, one of the issues before the Board was the assignment of a rating for medial meniscectomy with right leg shortening prior to March 28, 2012.  This had been evaluated as 10 percent disabling from the August 3, 2009 date of claim until March 28, 2012, the date of a right total knee replacement.  In July 2012, the Veteran limited his claim to a 30 percent rating for the post-operative residuals of the right knee total knee replacement, and that 30 percent rating was granted by the RO in June 2013.  Accordingly, that issue was not on appeal to the Board in December 2013.  

The RO has since that time, in May 2014, decided to replace the 10 percent rating which the Veteran had had for medial meniscectomy with right leg shortening from August 3, 2009 to March 28, 2012, with a 20 percent rating for right knee lateral instability during that time period.  This will be discussed below in further detail below.  

The RO also in May 2014 continued the 30 percent rating for the total right knee replacement.  Since there had been no appeal of the assignment of a 30 percent rating previously, and the Veteran has not since the May 2014 decision commenced an appeal of that determination, the Board finds that that matter still is not on appeal.  


FINDINGS OF FACT

1.  Prior to March 28, 2012, the Veteran had no more than moderate right knee recurrent subluxation or lateral instability. 

2.  Prior to March 28, 2012, the Veteran's right knee disability was consistent with dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  

3.  Prior to March 28, 2012, the Veteran did not have right leg flexion limited to 45 degrees or right leg extension limited to more than 10 degrees.  

4.  The appeal for increased apportionment of the Veteran's benefits to his dependent mother was made by the Veteran; it was not made by his dependent mother.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for right knee instability, prior to March 28, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).

2.  The criteria for a 20 percent rating, but not higher, for dislocated semilunar cartilage, prior to March 28, 2012, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2015).

3.  The criteria for a disability rating in excess of 10 percent for right knee traumatic arthritis, prior to March 28, 2012, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5010 (2015).

4.  The Veteran is not a proper claimant for an increased apportionment to his dependent mother of his VA compensation benefits.  38 U.S.C.A. §§ 7104, 7108 (West 2014); 38 C.F.R. § 3.665 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Right knee ratings

The Veteran filed the current claim for increased compensation for his right knee on August 3, 2009.  

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995). 

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 U.S.C.A. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.

Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  Esteban v. Brown, 6 Vet. App. 259 (1994).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA's duty to assist incarcerated Veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement, as such individuals are entitled to the same care and consideration given to their fellow Veterans.  See 38 U.S.C.A. § 5107(a) (West 2014); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  In this case, VA has tailored its duty assist the Veteran to meet the circumstances of his confinement, and it is not currently contended that there are any outstanding VA assistance duties.  

On private evaluation in July 2009, the Veteran had a moderate right knee joint effusion and severe degenerative changes.  

In a February 19, 2009 letter received on August 3, 2009, the Veteran stated that he was seeking two 20 percent ratings for his right leg, as it had worsened exponentially.  In a July 7, 2009 letter received on August 3, 2009, the Veteran stated that his right leg is now to the point where he suffers continuous pain, swelling, and an inability to walk.  The condition had worsened ten-fold.  

On VA examination in November 2009, the Veteran reported that his right knee is unstable and gives out.  He stated that he had had a gradual increase in pain over the last 2 years, and now an average day was 7/10, and a flare-up was 10/10.  He reported that he had fallen down stairs 1 time in the last 3 months, and that he felt like his knee was going to give out on him.  He felt grating and catching in his knee.  His biggest complaint was instability and being unable to stand.  He reported that he did not wear crutches, but did wear a brace and used a cane periodically.  He had an insert in his right shoe and said that he had 1/2 inch shortening of his right leg.  He reported surgery in December 1972 for excision of the posterior horn of his medial meniscus, and that in December 1973, he had a right knee meniscectomy.  Both knees were examined.  On examination, patellar apprehension test was negative, and there was no effusion bilaterally.  The Veteran's knees were nontender and appeared to be anatomically normal.  His flexion extension was 0-130 on the left, and 0-125 on the right.  His knee was negative to varus and valgus stress, McMurray, antero-posterior, drawer, and Lachman tests.  The range of motion of the knee was done without pain, fatigue, weakness, or lack of endurance with repetitive use, and there was no additional functional limitation.  The Veteran had a well healed scar on the medial aspect of his right knee which was nondisfiguring.  The assessments were right knee arthralgia; right knee degenerative arthritis; and right knee meniscectomy.  X-rays revealed moderate right knee degenerative osteoarthritis.  

In June 2010, the Veteran reported that he walks with a severe limp, with his right foot facing out, and has pain, stiffness, frequent falls, and reliance on a cane, and that knee replacement had been recommended.  He had a knee brace but it needed repair or replacement.  He indicated that doctors had readily agreed that there is severe lateral instability of the right knee, and that due to osteocalcification, there are serious incidents of subluxation where the knee locks, or goes akilter, creating falls and further tearing of the anterior cruciate ligament.  X-rays revealed moderate effusion and degenerative changes of the right knee.  

An MRI in July 2010 showed a moderate joint effusion with multiple intraarticular loose bodies and synovial proliferation.  The posterior cruciate ligament was buckled, and the anterior cruciate ligament was deficient.  The medial and lateral meniscal cartilage were macerated and extruded with complex tears throughout the substance.  Medial and collateral ligaments appeared intact.  Patellofemoral ligaments and quadriceps and patellar tendons appeared normal.  

On private evaluation in October 2010, the Veteran complained of right knee locking and giving out.  Examination revealed right knee joint line tenderness and crepitus with range of motion.  The right knee had a 10 degree flexion contracture, and was in slight varus.  The anterior cruciate ligament felt chronically torn.  There was no effusion.  X-rays revealed severe osteoarthritis.  

On private evaluation in January 2012, the Veteran complained of pain, mechanical symptoms, knee noises, and giving out.  Examination revealed his knee to be stable to varus and valgus stress, but it caused pain.  He had slight varus alignment and about a 10-degree flexion contracture.  His maximal flexion was about 100 degrees.  There was crepitus with motion, and tenderness.  There was trace effusion but no signs of tenderness.   

None of the evidence of record, including the Veteran's statements and the medical records from just prior to August 3, 2009, shows that there was a worsening of the Veteran's service-connected right knee disability within one year of the August 3, 2009 date of claim.  Accordingly, the rating period is from August 3, 2009 to March 28, 2012.  The evidence from before that date is being considered to help understand what degree of disability was present from August 3, 2009 to March 28, 2012.  

The Board finds that any examination shortcomings as outlined or suggested in Correia v. McDonald, No. 13-3238, 2016 WL 3691858 (Vet. App. July 5, 2016), such as examining bilateral joints, cannot be remedied by further examination at this time, as the rating period in question precedes March 28, 2012, the date that the Veteran had a total right knee replacement, altering the nature of his disability.  

The Veteran currently has a 20 percent rating for right knee instability under Diagnostic Code 5257 for the entirety of the rating period.  Under Diagnostic Code 5257, a 20 percent rating is warranted for other knee impairment with moderate recurrent subluxation or lateral instability.  Severe recurrent subluxation or lateral instability would need to be shown for a 30 percent rating.  Based on the evidence, the Board concludes that during the rating period, severe recurrent subluxation or lateral instability is not shown.  The Veteran's right knee was negative to varus and valgus stress and antero-posterior and drawer tests on VA examination in November 2009.  The July 2010 MRI showed a buckled posterior cruciate ligament and a torn anterior cruciate ligament, but it did not meaningfully show how much recurrent subluxation or lateral instability was present.  Also, the Veteran's right knee was stable on private evaluation in January 2012.  Regarding the Veteran's June 2010 report that doctors had readily agreed that he had severe lateral instability of the right knee, the Board does not accord this as much probative value as the clinical findings reported by health care providers.  Severe recurrent subluxation or lateral instability is contradicted by them.  

The Veteran also currently has a 10 percent rating under Diagnostic Code 5010, which is for traumatic arthritis, which is rated based on limitation of motion, as required by Diagnostic Code 5003 (2015).  The evidence shows that the Veteran does not have right leg limitation of flexion to 45 degrees necessary for a 10 percent rating under Diagnostic Code 5260.  He does not have the limitation of leg extension to 15 degrees which would be necessary for a 20 percent rating under Diagnostic Code 5261.  Accordingly, the Veteran cannot receive more than the 10 percent currently assigned, for his right knee arthritis.  [This rating is sustainable under 38 C.F.R. § 4.59, Diagnostic Code 5003, and Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991), as arthritis and some limitation of motion was shown during the rating period.] 

Other Codes are also for consideration.  Under Diagnostic Code 5258, a 20 percent rating is warranted for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  The MRI in July 2010 showed significant findings with respect to the semilunar cartilage which the Board finds is analogous to dislocated semilunar (meniscal) cartilage.  The Veteran complained of symptoms consistent with this previously, such as his report on VA examination in November 2009 that he felt catching in his knee.  While McMurray was negative on VA examination in November 2009, the Veteran's report of catching, with meniscal tears later shown on MRI, and his June 2010 report of walking with his right foot facing out, is given greater weight.  Effusion to comport with a torn semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint is also demonstrated frequently during the rating period.  Accordingly, the Board finds that a 20 percent rating is warranted under Diagnostic Code 5258 for the entirety of the rating period.  

A 10 percent rating under Diagnostic Code 5259, for symptomatic semilunar cartilage removal, cannot be assigned at the same time as the 20 percent rating under Diagnostic Code 5258, as to do so would be evaluating the same symptomatic manifestations twice, once under Diagnostic Code 5259 and again under Diagnostic Code 5258.  38 C.F.R. § 4.14.  As Diagnostic Code 5258 provides the greater benefit and its criteria are met, it is assigned.  

The Board finds that a rating under Diagnostic Code 5262 is not warranted, as the Veteran does not have the required malunion or nonunion of his tibia and fibula necessary for the same.  The Board further finds that the Veteran does not have genu recurvatum warranting a rating under Diagnostic Code 5263, or ankylosis warranting a rating under Diagnostic Code 5256.  These are not claimed, suggested, or shown, and ankylosis is rebutted by the significant range of motion shown to be present during the rating period.  

The Board also finds that a compensable rating under Diagnostic Code 5275, for shortening of bones of the lower extremity, is not warranted, as a compensable rating under it requires 1 1/4 to 2 inches of shortening, and the Veteran is reported to have only 1/2 inch of shortening.  
 
The Board next finds that none of the criteria for a compensable rating are met for the Veteran's right knee surgical scar, under any of the criteria found in 38 C.F.R. § 4.118 (2015).  It is not alleged or shown that the criteria for any of those compensable ratings are met, and the VA examiner reported in November 2009 that the Veteran's medial right knee scar was well healed.  

The Board has considered any and all lay statements from the Veteran and his representative about the severity of his right knee disabilities.  They are competent to report symptoms such as pain, limitation of motion, catching, and swelling, and those statements to this effect have been considered.  The evidence including the Veteran's statements and the clinical findings permits no more than the ratings indicated above.  In September 2016, the representative has requested a higher rating for arthritis on the basis that the Veteran has left knee arthritis as well, and so since there are 2 joints affected, his rating for arthritis should be increased.  However, the Veteran's left knee rating is not on appeal.  

Other considerations 

The discussion above reflects that the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected right knee disabilities.  The symptoms and impairment caused by the service-connected disabilities are specifically contemplated by the schedular rating criteria including in 38 C.F.R. §§ 4.40, 4.45, and 4.71a.  These include impairment caused by pain, limitation of motion, torn meniscus, instability, and other related factors.  No symptoms which are unaccounted for by rating criteria are claimed or shown.  Thus, consideration of whether the Veteran's disability pictures exhibit other related factors such as those provided by the regulations as "governing norms" is not required and referral for extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, evidence of record indicates that the collective impact of the service-connected right knee disabilities has not created such an exceptional circumstance as to render the schedular rating criteria inadequate.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App.447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, the VA examiner in May 2014 indicated that the Veteran's right knee disability impacts but does not prevent employment, and he is incarcerated.  The Board finds that there is no evidence of unemployability due to the disability at issue for the time period in question.  Further consideration of TDIU is not warranted.

Increased apportionment for the Veteran's dependent mother

The facts are not in dispute.  The Veteran has been incarcerated in a correctional facility for a felony conviction since at least August 1999, and the compensation directly payable to him has been reduced to 10 percent.  

He currently requests an increase in the amount of the apportionment of his VA compensation benefits for his dependent mother during his continuing period of incarceration.  He has disagreed with VA's October 2014 decision and filed a substantive appeal concerning it, as if in his own right.  

The Board, in accordance with the provisions of 38 U.S.C.A. § 7104 (West 2014), has reviewed and considered all of the evidence and material of record in the Veteran's claims file.  The Board finds that the Veteran's appeal on the issue of an increased apportionment of his VA compensation benefits to his dependent mother during the period of his incarceration must be dismissed.

Although an apportionment arises from a Veteran's benefits, an apportionment is an entity which is legally separate from those benefits.  Thus, when a Veteran's dependent files for an apportionment, the dependent seeks to exercise his or her right to an apportionment.  Belton v. Principi, 17 Vet. App. 209, 211 (2003); 38 U.S.C. § 5307; Redding v. West, 13 Vet. App. 512, 514-15 (2000); Hall v. Brown, 5 Vet. App. 294, 294-95 (1993).

The law requires that an appellant who files an appeal is required to have standing.  For an appellant to have standing, that individual must demonstrate that he or she has been injured and has a "personal stake in the outcome of the controversy."  Baker v. Carr, 369 U.S. 186, 204, 7 L. Ed. 2d 663, 82 S. Ct. 691 (1962); Belton v. Principi, 17 Vet. App. 209, 211 (2003); Redding v. West, 13 Vet. App. 512, 514 (2000).  

The Veteran does not have a legal claim or standing to pursue an appeal for an increased apportionment for his dependent mother.  It is her claim, and any appeal seeking an increased apportionment to her decision would have to be from her.  This clearly is not an appeal from her for an increased apportionment of the Veteran's VA compensation benefits.  

A party must show that he is a proper claimant before the Board may exercise jurisdiction.  See Aguilar v. Derwinski, 2 Vet.App. 21 (1991).  38 C.F.R. § 3.665 (c)(1) states, in pertinent part, that all or part of the compensation not paid to an incarcerated Veteran may be apportioned to the Veteran's dependent parent, and that consideration shall be given to such factors as the apportionee claimant's income and living expenses.

While the payment of an apportioned share of an incarcerated Veteran's compensation benefits to the Veteran's dependent mother is a benefit under the laws administered by the VA, it is the Veteran's mother, not the Veteran, who is potentially eligible for such a benefit.  As the Veteran is not a proper claimant for this benefit, his appeal for her entitlement to an increased apportionment of his VA compensation benefits during the period of his incarceration must be dismissed.  38 U.S.C.A. §§ 7104, 7108; 38 C.F.R. § 3.665.

The Board is grateful to the Veteran for his honorable service.  


ORDER

A rating in excess of 20 percent for right knee instability, prior to March 28, 2012, is denied.

A 20 percent rating, but not higher, for dislocated right knee semilunar cartilage from August 3, 2009 to March 28, 2012 is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

A rating in excess of 10 percent for right knee traumatic arthritis, and any other compensable ratings for right knee disability, prior to March 28, 2012, are denied.

The Veteran's appeal for entitlement to an increased apportionment of his VA compensation benefits to his dependent mother is dismissed.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


